Citation Nr: 1138649	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to an initial increased evaluation for post traumatic stress disorder (PTSD), current evaluated as 30 percent disabling, to include the issue of entitlement to a rating in excess of 10 percent prior to December 4, 2007.  

3.  Entitlement to an increase in the 10 percent evaluation currently assigned for shell fragment wound (SFW) to the left upper back axillary region with retained foreign body.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from October 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2007 decisions by the RO.  In February 2007, the RO granted service connection for PTSD and assigned a 10 percent evaluation; effective from October 13, 2006, the date of receipt of claim, and denied an increased rating for SFW to the left upper back.  In June 2007, the RO denied service connection for a low back disability.  By rating action in December 2008, the RO assigned an increased rating to 30 percent for PTSD; effective from December 4, 2007.  

By rating action in October 2009, the RO denied service connection for a skin disorder and residuals of inguinal hernia repair, and an increased rating for pulmonary tuberculosis, and a total rating for compensation purposes based on individual unemployability (TDIU).  A notice of disagreement was received in November 2009, and a statement of the case was promulgated in October 2010.  However, the Veteran did not perfect an appeal of these issues.  Therefore, the issues are not in appellate status and cannot be addressed in this decision.  

In a statement received in April 2009, the Veteran raised the additional issues of service connection for a left shoulder disability secondary to SFW of the left upper back and to an earlier effective date for the grant of service connection for PTSD.  These issues have not been developed for appellate review and are referred to the RO for appropriate action.  

The issues of service connection for a low back disability and an increased rating for SFW to the left upper back are addressed in the REMAND portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDING OF FACT

Since service connection was established, the Veteran's symptoms for PTSD are productive of occupational and social impairment with reduced reliability and productivity, due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

However, for initial rating claims, where, as here, the claim was for service connection, and service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran with respect to the PTSD rating claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA three times during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide those issues, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Increased Ratings - In General

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

PTSD

The Veteran contends that his symptoms of PTSD are more severe than are reflected in the evaluations currently assigned.  

Initially, the Board notes that while the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  

As noted above, service connection was established for PTSD by the RO in February 2007.  The Veteran was initially assigned a 10 percent evaluation from the date of receipt of claim on October 13, 2006, and was subsequently assigned an increased rating to 30 percent; effective from December 4, 2007, the date of a VA outpatient note.  The Veteran disagreed with the evaluations assigned and believes that his disability warrants an evaluation in excess of 30 percent since the initial grant of service connection.  

When examined by VA in December 2006, the Veteran reported trouble sleeping with nightmares, irritability and was argumentative for many years.  He had two children and lives with his wife and described his family relationships as good.  He said that he didn't go out much and took walks or went bowling for activity, and reported a history of being physically aggressive, with his last episode about two years earlier.  On mental status examination, the Veteran was neatly groomed and cooperative.  He was well oriented, his affect was constricted and his mood was good.  His speech was spontaneous, his attention was intact and his thought content and processes were unremarkable.  The Veteran denied any suicidal or homicidal ideations, hallucinations, delusions or panic attacks, and there was no evidence of inappropriate behavior or obsessive/ritualistic behavior.  His impulse control was good and his memory was good.  The examiner commented that his symptoms did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  The diagnosis was PTSD and the Global Assessment Function score was 70.  

When examined by VA in September 2008, the Veteran's complaints were essentially the same as on the prior VA examination in 2006.  He complained of nightmares and trouble sleeping four times a week, sad mood and melancholia of moderate degree three times a week, irritability with angry verbal outbursts one to three times a week of moderate intensity, and decreased concentration two to three times a week.  The Veteran reported that he had been married since 1969, and described his marital relationship as "the best that has happened to [him]."  He reported a good relationship with his two children and with a "few" friends, and that he enjoyed restoring antique cars.  On mental status examination, the Veteran was casually dressed and his psychomotor activity and speech were unremarkable.  He was cooperative and attentive during the interview and his affect was appropriate.  His mood was anxious, his thought process was unremarkable and his thought content was preoccupied with one or two topics.  The Veteran denied any hallucinations, delusions, homicidal or suicidal ideations, or panic attacks.  There was no inappropriate behavior, obsessive/ritualistic behavior or episodes of violence and his impulse control was good.  His memory for remote and recent events was good and his immediate memory was moderately impaired.  The Veteran reported markedly diminished interest or participation in significant activities.  The diagnosis was PTSD and the GAF score for current functioning was 65.  The examiner opined that the Veteran's PTSD symptoms did not cause total occupational and social impairment and did not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner indicated that there was reduced reliability and productivity due to sad mood, irritability with angry outbursts and sleep disturbances with nightmares.  

The Veteran's complaints and the clinical findings on VA examination in October 2010 were not significantly different from the prior VA examinations.  On mental status examination, the Veteran was cooperative, his speech spontaneous, and his affect and memory were normal.  He was well oriented, his mood was good and his attention was intact.  His psychomotor activity, thought process and content were unremarkable and he denied any delusions, hallucinations, panic attacks or suicidal or homicidal ideations.  The Veteran interpreted proverbs appropriately, there was no inappropriate or ritualistic behavior and his impulse control was good.  There were no episodes of violence or any problems with activities of daily living, and he was able to maintain minimum personal hygiene.  

On VA social and industrial field survey, the Veteran had good personal hygiene and was shaven and dressed appropriately.  He was cooperative and communicative, his mood was appropriate and he was alert, coherent, logical and relevant.  The Veteran made good eye contact, was well oriented and denied any suicidal or homicidal ideations or any visual or auditory hallucinations.  The Veteran had some difficulty recalling dates and facts about himself and his family.  He reported a close relationship with his wife and two children and received support from his neighbors and parishioners at his church.  The Veteran reported that he maintained friendships with former ex-postmasters by phone, and his neighbors described the Veteran as polite.  The Veteran was independent in all activities of daily living, said that he liked to watch TV and listen to music and accompanied his wife to the store, church and medical appointments.  He also reported that he ate well and was sleeping well with medication.  The Veteran's medical history includes coronary artery disease, hypertension, hypothyroidism and two myocardial infarctions while he was employed.  The Veteran worked as a postmaster for 28 years and reported that he took early retirement to reduce the stress from his job which he felt was aggravating his PTSD.  The examiner opined that the effect of the Veteran's disabilities on employment was severe and caused moderate social impairment.  The diagnoses included PTSD and alcohol abuse, and the GAF score for current functioning was 65.  The examiner indicated that the diagnoses were two separate and distinct entities with no relationship to one another.  The examiner opined that, based on the totality of the evidence from the claims file, medical records, social and industrial survey and mental status examination, the Veteran's service-connected PTSD was not severe enough to render him unemployable.  

VA outpatient notes show treatment for various maladies, including psychiatric counseling from 2000 to September 2010.  The Veteran's complaints and the clinical findings on the outpatient notes were not significantly different from those reported on the VA examinations discussed above, and the GAF scores ranged from 45 to 65.  

The evidentiary record also includes statements from the Veteran, his wife, brother-in-law, daughter and a childhood friend.  The statements describe the physical and emotional difficulties that the Veteran has experienced over the years and the changes in his attitude and participation in various activities.  

The evidence of record includes two private psychiatric reports from Dr. F. Cabrera, Jr., dated in September 2006 and January 2008.  The Veteran's complaints and the clinical findings from the two reports were not materially different from the VA examinations and outpatient notes.  The diagnoses in September 2006 included PTSD, panic disorder without agoraphobia and major depression with psychosis, chronic on partial remission.  In January 2008, the diagnoses was PTSD and major depression with psychosis, chronic on partial remission.  The GAF score was 50 on both reports.  

At this point, it should be noted that the GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 41 and 50 contemplates a level of impairment of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 to 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score between 61 and 70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft with the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board is not required to assign a rating based merely on the GAF score.  

In this regard, the Board notes that while the private psychiatrist and one VA psychiatrist rendered GAF scores of 45 and 50 on several occasions, the Veteran's complaints and the clinical findings on all of the medical reports of record do not show a degree of severity contemplated by the reported scores.  That is, the Veteran has repeatedly and adamantly denied any suicidal or homicidal ideations and has never demonstrated or reported any obsessional rituals, delusions, hallucinations or other serious psychiatric symptoms.  While the Board does not discount the severity of symptoms associate with the Veteran's PTSD, the totality of the medical reports of record do not reflect serious impairment in social or occupational functioning to the extent that he has no friends or is unable to keep a job, solely because of his PTSD.  

The Veteran's principal symptomatology includes a long history of sleep disturbance, nightmares, irritability, sadness and diminished interests.  Despite these problems, the Veteran worked as a post master for nearly 30 years prior to taking an early retirement in 2001, due to multiple medical problems and stress at work which he felt was aggravating his PTSD.  The record shows that the Veteran's symptoms are fairly well controlled with medication, as evidence by his statement to that affect when seen by VA in September 2010.  Moreover, the objective findings on all of the examinations and treatment reports of record showed that the Veteran is well oriented and that his thought processes are logical, coherent and goal directed.  The medical evidence of record does not reflect any impairment of thought process or communication, inappropriate or ritualistic behavior, danger of hurting himself or others, or an inability to perform the routine activities of daily living.  Further, the Veteran has never displayed any evidence of disorientation or any perceptual disturbances or dissociative phenomena.  

As indicated above, the clinical findings on the VA examinations and VA and private treatment records during the pendency of the appeal were not materially different.  The Veteran reported symptoms of sleep disturbance due to nightmares, irritability, sadness and avoidance behavior.  Mental status findings showed that he was cooperative, alert and well oriented.  The Veteran has been married for over 40 years and has a good relationship with his wife, children and grandchildren and interacts with them on a regular basis.  While the Veteran reported that he has become socially withdrawn and prefers to stay home and watch TV, the record showed that he goes shopping with his wife and attends church.  

That is not to say, however, that the Veteran is not impaired by his PTSD.  Rather, the clinical notes show that he has learned to manage his psychiatric symptoms through counseling and with the aid of medication.  While the evidence suggests that the Veteran has been able to control his symptoms to some extent, the Board does not discount the effect of his nightmares, irritability and other symptoms on his daily life.  The fact that the Veteran is able to deal with his symptoms with medication does not diminish the degree of his psychiatric impairment.  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The material question at issue is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for an evaluation in excess of 10 percent prior to December 4, 2007 and in excess of 30 percent from that date.  38 C.F.R. § 4.130 (2011).  

After reviewing the evidence of record, the Board concludes that the Veteran's psychiatric disability picture more closely approximates the criteria for a 50 percent schedular rating, and no higher from the date of his original claim.  

However, the evidence does not show that the Veteran's symptomatology was reflective of the severity and persistence to warrant an evaluation in excess of 50 percent under the criteria discussed above.  The medical evidence does not reflect any impairment of thought process or communication, inappropriate behavior, obsessional rituals, danger of hurting himself or others, intermittent, illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  

Finally, the Veteran has been assigned a 50 percent evaluation for his PTSD based on the clinical and diagnostic findings demonstrated on examination and evaluations during the pendency of his appeal.  The evidence does not show, however, that his disability has been more or less disabling than reflected in the 50 percent evaluation assigned at anytime during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Additionally, the Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the manifestations of the Veteran's PTSD are consistent with the schedular criteria, and there is no objective evidence that any manifestations related to his service-connected disability are unusual or exceptional.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008); Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

In this case, while the Veteran did not perfect an appeal of his expressed claim for TDIU, which was denied by the RO in October 2009, the totality of the evidence of record does not show that he is unemployable solely due to his service-connected disabilities.  The evidence showed that the Veteran was gainfully employed for some 28 years prior to his early retirement due to multiple health issues in 2001.  Moreover, the VA examiners who evaluated the Veteran in September 2008 and October 2010, opined that his symptoms of PTSD were not severe enough to render him unemployable.  Although the evidence of record includes favorable opinions that the Veteran is unemployable, the assessments did not offer any explanation or analysis as to the basis for the conclusions reached.  

Unlike the VA examinations, the favorable opinions did not consider the Veteran's entire medical history and offered only conclusory statements based entirely on the Veteran's statements and findings on examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Thus, the Board finds that the favorable opinions to be less persuasive than the findings and conclusions of VA examiners.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence); Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion).  

Based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.  





ORDER

An initial schedular evaluation of 50 percent, and no greater, for PTSD is granted, subject to VA laws and regulation concerning payment of monetary benefits.  


REMAND

The Veteran contends that he was treated for low back problems in service and believes that his current low back disability is related to service.  He also contends that his SFW to the left upper back area warrants an increased rating.  

Concerning the claim for a low back disability, the service treatment records, including the Veteran's enlistment and separation examinations, showed no complaints, treatment, abnormalities or diagnosis for any low back problems in service.  However, a letter from a private physician, dated in April 1966 and associated with the Veteran's service records, indicated that he was treated for low back pain and muscle spasm on one occasion in July 1964, more than two years prior to service.  The report noted acute muscular fibrositis and spasm in the lumbar region on the left side with neuritis.  The Veteran was given Zylocaine and Cortisone shots and advised to apply heat, and was not seen again.  

When first seen by VA in April 1967, the Veteran reported that he complained repeatedly of chronic low back pain in service and was told to use a board under his mattress.  X-ray studies at that time showed the intervertebral disc spaces were preserved, the lumbar lordosis was normal, but there were asymmetrical articulating facets at L5-S1.  The diagnoses included low back pain without spasm, rigidity, or definite evidence of radicular irritation.  Chronic lumbosacral strain suspected.  

While the Veteran was seen by VA on several occasions during the 1970's, he made no mention of any low back problems.  The first objective evidence of any low back problem subsequent to 1967, was on a private report dated in June 2006.  At that time, the Veteran reported that he developed back pain on the left side after moving furniture a few days earlier.  He said his pain improved after resting, but then returned when he went bowling.  X-ray studies revealed early osteophyte formation and minimal narrowing of the L5-S1 intervertebral disc space.  No spondylolysis or spondylolisthesis was identified.  The impression was mild degenerative changes and suspected muscular spasm.  

A private CT scan in June 2008, revealed mild multilevel spondylosis, disc bulging at multiple levels from L2 through S1.  The impression was degenerative changes, most severe at L4-5 and L5-S1.  

Part of VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA) is to provide the Veteran with an examination if, as in this case, there is competent evidence of a current disability, and the evidence indicates that the current disability may be related to an event in service.  38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Veteran has never been examined by VA to determine the nature and etiology of his low back disability.  Therefore, one must be provided to him.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"].  

On remand, the Veteran should be asked to provide VA with the names, addresses and dates of all medical treatment he received for any low back problems since his discharge from service, and complete appropriate authorization for release of medical information forms, so that VA may attempt to assist him in the development of his claim.  38 C.F.R. § 3.159(c)(1).  

Concerning the claim for an increased rating, the Veteran is service-connected for residuals of SFW to the left upper back auxiliary region with retained foreign body and rated 10 percent disabling under Diagnostic Code (DC) 5301 for injury to Muscle Group (MG) I, involving the extrinsic muscles of the shoulder girdle, including the trapezius, levator scapulae, and serratus magnus.  

In this regard, the Board notes that evidentiary record as currently constituted does not include any of the actual service treatment records pertaining to the Veteran's injury.  That is, while a Clinical Record Cover Sheet in the claims file showed that the Veteran was hospitalized at the 93rd Field Hospital for 17 days following his combat injury in February 1966, there are no service treatment records for his hospitalization or any other medical reports describing the actual SFW injury.  Thus, it is not clear how the RO in June 1968, determined which muscle group was injured or whether there was more than one muscle group involved.  

When examined by VA in January 2007, the examiner indicated that the SFW injury affected the left latissimus dorsi muscle, which under the rating code pertains to MG II - DC 5202.  A moderate injury under DC 5301 warrants a 10 percent evaluation, whereas a moderate injury under DC 5302 warrants a 20 percent evaluation.  

Under the circumstances, the Board finds that additional development should be undertaken to attempt to retrieve all of the Veteran's service treatment records and, in particular, any clinical treatment records for his hospitalization in service.  In this regard, the Board notes that while the evidence of record showed that a response from the "3rd" Field Hospital in May 1967 indicated that there were no records on file, and that there were no additional service records on file at the Federal Records Center, it is not clear whether an attempt was made to check for clinical hospital records, which are not generally retained with the service treatment records.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Since the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above and to ensure full compliance with due process requirements, the claim is REMANDED to the AMC for the following action:  

1.  The AMC should attempt to obtain all available service clinical hospital records from the National Personnel Records Center (NPRC), or other appropriate repository, reflecting the treatment of the Veteran's SFW in February 1966.  This treatment was apparently provided at the 93rd Evacuation Hospital.  

2.  With appropriate assistance from the Veteran, who should be asked to identify the places from which he has received any low back treatment since his discharge from service, the AMC should attempt to obtain copies of the records of that treatment.  All attempts to procure records should be documented in the file.  

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of his current low back disability and the extent and severity of all residuals of his SFW to the left upper back axillary region.  The claims folder must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be accomplished.  The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  After reviewing all of the evidence of record, including the service treatment records and post service medical reports, the examiner should provide a response to each of the following:  

a)  Is it at least as likely as not that any current low back disability is related to the Veteran's military service?  

b)  Identify the specific Muscle Group(s) injured by the SFW to the left upper back axillary region, and the manifestations and degree of severity of all identified residuals.  

In doing so, the examiner should discuss all symptoms of muscle injury (loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement) and the severity of same in the left upper extremity and indicate whether there is evidence of loss of deep fascia or of muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

c)  Discuss whether the Veteran has limitation of motion of the left shoulder attributable to the SFW.  If so, the actual and normal ranges of motion should be listed.  

d)  Indicate whether the left shoulder exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion or favorable, intermediate or unfavorable ankylosis.  

e)  Express an opinion as to whether pain could significantly limit functional ability during flare-ups or when left shoulder is used repeatedly over time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

f)  Include a detailed description of all scars resulting from the SFW and subsequent surgery, whether any scars are painful or unstable on objective demonstration and whether they limit function.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained.  In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion.  Thereafter, if feasible, the AMC should attempt to obtain any identified evidence and return the claims file to the examiner for completion of the opinion.  

4.   Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's disabilities have been provided by the examiner and whether he or she has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

4.  Finally, the AMC should readjudicate the claims.  The RO should also consider whether a separate rating is warranted for any residual scars.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


